Citation Nr: 1001391	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  03-24 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder and esophagitis, claimed as due to toxic gas 
exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a veteran who had periods of active duty for 
training and inactive duty for training with the West 
Virginia Air National Guard from October 1979 to December 
1981.  This matter is before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  The case was originally before the 
Board on appeal from an October 2002 rating decision of the 
Baltimore, Maryland RO.  Jurisdiction of the claims file was 
subsequently transferred to the Huntington, West Virginia RO.  
In a decision issued in May 2005, the Board denied service 
connection for a gastrointestinal disorder, esophagitis and a 
throat disorder, claimed as due to toxic gas exposure.  The 
appellant appealed that decision to the Court.  In December 
2006, the Court issued a decision that vacated the portion of 
the May 2005 Board decision that denied the claim on appeal, 
and remanded the matter for readjudication and the issuance 
of a new decision.  In March 2008, the Board remanded the 
case for development in accordance with the Court's decision.

As was noted above, Veteran had also initiated an appeal of 
the denial of service connection for a throat disorder, 
claimed as due to toxic gas exposure.  A June 2009 rating 
decision granted service connection for vocal cord 
dysfunction to include chronic persistent hoarseness.  
Consequently, that matter is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to her claim.  See 38 C.F.R. § 3.159 (2009).

In a November 2006 statement, the Veteran reported that she 
was in receipt of Social Security disability benefits.  She 
enclosed a notice of award letter from the Social Security 
Administration (SSA) advising her that she had been 
determined to be disabled under their rules on March 20, 
2003, and was entitled to monthly disability benefits 
beginning September 2003.  SSA's notice of award letter did 
not indentify the disability upon which their award was 
based.  At the May 2009 VA examination, the Veteran also 
reported that she had been unemployed for five to ten years, 
but not retired, and that she was in receipt of Social 
Security disability benefits.

VA has a duty to assist the Veteran in obtaining records from 
other federal government agencies where it has "actual 
notice" that these records exist.  Murincsak v. Derwinski, 2 
Vet. App. 363, 369-70 (1992).  While the Board regrets 
further delaying the Veteran's claim, the record clearly 
reflects that she is receiving SSA disability benefits; since 
SSA records are constructively of record, they must be 
obtained, if available.  Hence, remand is required to attempt 
to secure these records.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain from SSA copies of 
any decision regarding the Veteran's claim 
for SSA disability benefits and copies of 
the record upon which any such claim was 
decided.  If for any reason such records 
are unavailable, the reason for their 
unavailability must be explained for the 
record.

2. 	The RO should undertake any other 
development suggested by the development 
ordered above, and then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

